— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 22, 2001 (People v Alston, 279 AD2d 583 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered September 8, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *867effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.P., Balkin, Leventhal and Austin, JJ., concur.